DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on September 13, 2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brezosky (US 4290660 A).
As per claim 1, Brezosky discloses a household appliance apparatus (see figure 1), comprising: a freestanding appliance (10) having an outer wall (11); at least one flow separating 16) provided for1 separating at least two airflows (at each side of 16), said at least one flow separating unit (16) configured for mounting on said outer wall (see at least figure 1), said at least one flow separating unit (16) having at least one first separating portion (lowermost, vertical portion shown in at least figure 5) and at least one second separating portion (upper, horizontal portion that comprises elements 24, 26, 28, 30, 32 and 33), said at least one first separating portion (lower, vertical portion) being at least partially configured as a sealing lip (e.g. at the distal end thereof), said at least one first separating portion (lower, vertical portion of 16) constructed for being at least partially in contact with at least one of a supporting surface (surface of 20, which serves as a support) of the freestanding household appliance (10).  
As per claim 2, Brezosky discloses wherein said at least one flow separating unit (16) extending at least substantially over an entire width of said outer wall (see figure 1).  
As per claim 3, Brezosky discloses wherein the outer wall (11) is configured as a machine space outer wall (evident from at least figure 1).  
As per claim 8, Brezosky discloses a household appliance apparatus (see figure 1), comprising: a freestanding appliance (10) having an outer wall (11); at least one flow separating unit (16) provided for separating at least two airflows (at each side of 16), said at least one flow separating unit (16) configured for mounting on said outer wall (see at least figure 1), said at least one flow separating unit (16) having at least one first separating portion (lower, vertical portion) and at least one second separating portion (upper portion comprised by 24, 26, 28, 30, 32 and 33), said at least one first separating portion (lower, vertical portion) being at least partially configured as a vertical slat blind (see at least figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brezosky (US 4290660 A) in view of Werderitsch (US 3779624 A).
As per claim 4, Brezosky may not explicitly disclose wherein said at least one second separating portion has a flexibility which is different from said at least one first separating portion.  
On the other hand, Werderitsch discloses wherein said at least one second separating portion (23 and/or 24) has a flexibility which is different from said at least one first separating portion (25; see at least figure 3 and column 3, lines 55-60).  
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
see at least column 2, lines 59-60). In particular, the prior art considers the material flexibility as a function of allowing enough tolerance for the placement of the separating unit (see column 3, lines 23-32). This prevents the separating unit from extending outwardly away from the lower member due to aging of the material after a long period of time (see column 3, lines 40-44). As per (2), one of ordinary skill in the art would recognize that there are only two potential solutions for the flexibility of the portions of the separating unit: (A) the flexibility of the first portion is the same as the second portion, or (B) the flexibility of the first portion is different from the second portion. As per (3), there would be a reasonable expectation of success regarding the combinability of the prior art teachings, since both prior art references are within the same field of endeavor as the claimed invention, as well as each other (i.e. household appliances). As per (4), one of ordinary skill in the art would also recognize the potential improvements of Brezosky based on the supplemental teachings of Werderitsch with regards to preventing the deformation of the separating unit due to material aging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Brezosky and to have modified them with the teachings of Werderitsch, by having said at least one second separating portion have a flexibility which is different from said at least one first separating portion, in order to prevent material deformation after long periods of time, as similarly suggested by Werderitsch, without yielding unpredictable results. 
25 of Werderitsch) is configured to be more flexible than said at least one second separating portion (as described in at least column 2, lines 55-60 of Werderitsch).
As per claim 6,  Brezosky as modified discloses wherein when viewed in a longitudinal direction said at least one first separating portion (lower, vertical portion of 16 of Brezosky) has a curved path, at least in some regions (a lower region; see at least figure 5 of Brezosky).  
As per claim 9,  Brezosky as modified discloses wherein said at least one second separating portion (portion comprised by 24, 26, 28, 30, 32 and 33 of Brezosky) is provided to fasten said at least one flow separating unit (16 of Brezosky) to the outer wall (11; as evidenced by at least figures 3 and 4 of Brezosky).  
As per claim 10, Brezosky as modified discloses wherein said at least one second separating portion (portion comprised by 24, 26, 28, 30, 32 and 33 of Brezosky) is at least partially configured as a U-shaped profile (formed by at least elements 30 and 33, or at least 28 and 26 of Brezosky) which is provided for receiving at least one part of the outer wall (see at least figures 3 and 4 of Brezosky).  
	As per claim 11, Brezosky as modified discloses wherein said at least one second separating portion (upper, horizontal portion that comprises elements 24, 26, 28, 30, 32 and 33 of Brezosky) has at least one outer part (28 of Brezosky, per se) and at least one inner part (30 and 33 of Brezosky, per se) which is disposed on said outer part (28; see figure 5 of Brezosky).
However, Brezosky as currently modified may not explicitly disclose wherein the at least one inner part has a greater flexibility than said outer part.
On the other hand, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a 
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of the prior art regarding the materials and flexibility of the flow separating unit (in Werderitsch: element 21, as described in at least column 2, lines 48-63, and column 3, lines 25-32). In essence, the prior art considers various material types in order to acquiesce a desired flexibility for the flow separating unit. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the relative flexibility between the inner part and outer part of the flow separating unit can only be arranged in a finite combination as follows: (A) the inner part can be more flexible than the outer part, (B) the inner part can be equally as flexible as the outer part, or (C) the inner part can be less flexible than the outer part. As per (3), one of ordinary skill in the art would recognize that changing the relative flexibility between the inner and outer parts will not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose, since the flow separating unit will continue to operate regardless of the relative flexibility between the inner part and the outer part. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A), (B) and (C) can see column 2, lines 53-54 of Werderitsch). As per (4), one of ordinary skill in the art would recognize that choosing a specific flexibility between the inner part and the outer part can be done as a matter of routine optimization, in order to achieve a configuration of the flow separating with enhanced durability and resilience.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Brezosky and to have modified them by having the at least one inner part with a greater flexibility than said outer part, as a matter of choosing a finite number of predictable solutions, in order to achieve a desired level of durability and resilience, without yielding unpredictable results.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brezosky (US 4290660 A) as  modified by Werderitsch (US 3779624 A), as applied to claim 11 above, and further in view of Siegel (US 20130269262 A1).
As per claim 12, Brezosky as currently modified may not explicitly disclose wherein when viewed in a longitudinal direction of said at least one second separating portion, said inner part has at least in some regions a tooth geometry and is provided to fasten said at least one flow separating unit to the outer wall by means of a clamped connection.
On the other hand, it has been held that the simple substitution of one known element for another to obtain predictable results supports a prima facie determination of obviousness if the following findings are presented: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components 
In the instant case, and as per (1), the prior art device of Brezosky differs from the claimed invention by virtue of having a U-shape geometry (24) to fasten the flow separating unit (16) to the outer wall (14; see figures 3-5 of Brezosky), instead of having the claimed tooth geometry resulting in a clamped connection. As per (2), one of ordinary skill in the art would recognize the interchangeability between different types of fastening mechanisms, wherein the flow separating unit (16 of Brezosky) may be modified to comprise a different fastening means other than the U-shape geometry (24 of Brezosky). For instance, the prior art of Siegel teaches at least one second separating portion (260 or 260A in figures 3A and 3B), wherein an inner part (part of 276 or 276A which engage with 244 or 244A) has at least in some regions a tooth geometry (268A, 270A, 278A, 280A; see at least figure 3C) and is provided to fasten said at least one flow separating unit (246 or 246A) to an outer wall (represented by 244 or 244A, and related components) by means of a clamped connection (as shown in figures 3A and 3B). As per (3), the interchangeability between the fastening mechanism of Brezosky and the fastening mechanism of Siegel is evidenced by the fact that at least Siegel discloses multiple fastening arrangements (see figures 1A-4C), whereby Siegel is attempting to ensure a fluid-tight seal between an interior and exterior of a chamber (see at least paragraphs 3-5). The arrangement disclosed by Siegel allows for “snap-fitting” the flow separating unit to other structures, whereas the arrangement 36). As per (4), one of ordinary skill in the art would recognize that having a snap-fit assembly (as disclosed by Siegel) may be more beneficial than having a U-shape geometry (as disclosed by Brezosky), since the snap-fit connection allows for a more secure connection for the flow separating unit, as opposed to the U-shape geometry which can be easily pushed out of the retaining slot.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Brezosky and to have modified them with the teachings of Siegel, by having said inner part having at least in some regions a tooth geometry and being provided to fasten said at least one flow separating unit to the outer wall by means of a clamped connection, as a matter of a simple substitution of known elements, in order to achieve a snap-fit assembly which allows for a more secured connection for the flow separating unit.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brezosky (US 4290660 A) in view of Ciyanoglu et al. (US 20050115272 A1), herein Ciyanoglu.
As per claim 14, Brezosky discloses a system, comprising: a freestanding household appliance (10) containing an outer wall (11); and a household appliance apparatus (14) having at least one flow separating unit (16) provided for separating at least two airflows (at each side of 16), said at least one flow separating unit (16) mounted on said outer wall (11; see at least figure 1), said at least one flow separating unit (16) having at least a separating portion (lower, vertical portion; see figure 5) being at least partially configured as a sealing lip (e.g. at a distal end thereof), said separating portion (lower, vertical portion) constructed for being in contact with surface of 20, which supports 10) of the freestanding household appliance (see at least figure 3).
However, Brezosky may not explicitly disclose at least one kitchen unit defining an alcove having a surface.
On the other hand, Ciyanoglu, directed to a household appliance comprising an anti-jamming mechanism, discloses at least one kitchen unit (12) defining an alcove having a surface (see figures 1 and 2, and paragraph 30).
It should be noted that Ciyanoglu provides teachings for having a household appliance be placed inside an alcove while preventing the jamming of the door with said alcove during an opening thereof (see at least paragraphs 1-2, 6 and 31). In other words, the prior art suggests designing a proper alcove such that the household appliance has enough clearance to avoid interacting with adjacent structures/appliances. Thus one of ordinary skill in the art would recognize the suitability of incorporating the household appliance into a well-suited space (i.e. alcove) in order to ensure the proper functioning thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Brezosky and to have modified them with the teachings of Ciyanoglu, by having at least one kitchen unit defining an alcove having a surface, in order to ensure the proper installation and functioning of the appliance while opening a door thereof, without yielding unpredictable results.

Response to Arguments
Applicant's arguments filed on June 30, 2021 (“the Remarks”) have been fully considered but they are not persuasive. 
2 
However, these arguments are considered unpersuasive for the following reasons. First, applicant is reminded that it is improper to import claim limitations from the specification. MPEP § 2111.01 (II). Thus, although the instant application describes an embodiment in the specification where the flow separating unit does not have a gap with the floor, the claim language does not require the flow separating unit not having a gap with the floor, as argued by applicant. The flow separating unit in the prior art is capable of separating at least two flows of air at each side of said unit, and therefore is configured to separate said flows of air, as claimed. Moreover, although the claim recites a "sealing lip" the claim does not positively recite the sealing lip being located without a gap. The per se recitation of the flow separating unit being partially configured as a "sealing lip" does not imply that it must be sealing something, but rather, that it is a structure that can be used for sealing. It should also be noted that the term "partially" implies that the flow separating unit is not entirely configured as a sealing lip (and by proxy, not be entirely sealing), which is evidence in favor of the prior art anticipating the claimed invention. Since the claim does not provide any further structural distinctions from the prior art, the prior art is deemed to anticipate claim 1.
3 
However, these arguments are also considered unpersuasive for the following reasons. Here, applicant is also reminded that it is improper to import claim limitations from the specification. The claim merely recites a vertical slat blind (i.e. in singular form), which means that the claim only requires a single structure that would otherwise resemble a blind. The claim also does not specify that a longitudinal extension of said blind must be directed vertically, nor does it require that the vertical extension be longer than the horizontal extension. Since the prior art provides a singular structure that has a vertical extension in one of its dimensions, the prior art is deemed to anticipate the claimed invention.
Lastly, Applicant appears to reiterate the above arguments for claim 14, and therefore, said arguments are considered unpersuasive as outline above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/MIGUEL A DIAZ/Examiner, Art Unit 3763                 

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II). 
        2 See pages 4 and 5 of the Remarks filed on June 30, 2021.
        3 See page 6 of the Remarks.